 

Case 2:20-cr-00283-KSH Document 3 Filed 12/22/20 Page 1 of 2 PagelD: 25

PROB 12A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Michael Pampalone Cr.: 20-00283-001

PACTS #: 2057262

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/25/2017

Original Offense: Count One: Wire Fraud, 18 U.S.C. § 1343
Count Two: Wire Fraud, 18 U.S.C. § 1343

Original Sentence: 24 months imprisonment, 36 months supervised release

Special Conditions: Restitution of $130,743.22, Special Assessment, New Debt Restrictions, Alcohol and
Drug Testing/Treatment, Mental Health Treatment, No Contact with Victim

Type of Supervision: Supervised Release Date Supervision Commenced: 06/22/2019
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender has violated the mandatory supervision condition which states
‘You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259,
2264, 2327, 3663, 3663A, and 3664.'

Pampalone has been making consistent payments since the commencement of
his supervision until November of 2020. He currently owes an outstanding
balance of $130,196.23 and is required to make monthly payments of $100 per
month or ten percent of his gross monthly income.

U.S. Probation Officer Action:

Mr. Pampalone’s unemployment concluded and he is actively looking for employment. The U.S. Probation
recommends that Pampalone’s payments be suspended until February 2021, to allow him the opportunity -
to find work and get his life together.

The U.S. Probation Office further recommends the suspension of the alcohol and drug testing/treatment
condition. Pampalone has tested negative for the past five years, has no reported drug use in his presentence
report and has not had a drug-related arrest since he was 22 years old. The U.S. Probation Office reserves
the ability to test Pampalone in the event we suspect drug use.
r

Poa

5

:

Case 2:20-cr-00283-KSH Document 3 Filed 12/22/20 Page 2 of 2 PagelD: 26

Prob 12A — page 2
Michael Pampalone

Respectfully submitted,

SUSAN M. SMALLEY, Chief
USS. Probation Officer

Laura M. Kellogg

By: LAURA M. KELLOGG
U.S. Probation Officer

/Imk

APPROVED:

Shanon OBrien December 22, 2020

SHARON O'BRIEN Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

The Court approves Pampalone’s payments be suspended until February 2021 and the Court further
approves the suspension of testing for alcohol and drugs (as recommended by the Probation Office)

Submit a Request for Modifying the Conditions or Term of Supervision
Submit a Request for Warrant or Summons

Other

 

 

Signature of Judicial Officer

JA(2Al 16

Date

 
